Case 1:16-cv-00231-LAG Document 88-63 Filed 06/14/19 Page 1 of 4

11/17/2015 qpublic7.qpublic.net/ga_display.php?county=ga_dougherty&KEY=0000G %2F 00042%2F 001

DOUGHERTY COUNTY

 

 

 

 

 

i i . te .
Recent Sales in Neighborhood in Neighborhood Previous Parcel Next Parcel Field Definitions ReturntoMainSearchPage Dougherty Home

Owner and Parcel Information

Owner Name CENTRAL BAPTIST CHURCH Today's Date November 17, 2015

Mailing Address 1625 DAWSON RD Parcel Number 0000G/00042/001
ALBANY, GA 31701 Tax District City (District 01)

Location Address 1625 DAWSON RD 2015 Millage Rate 40.942

Legal Description Acres 3.32

Property Class(NOTE: Not Zoning Info) E2-Exempt Neighborhood MAP G

Zoning RIA Homestead Exemption No (SO)

Parcel Map Show Parcel Map |

2015 Tax Year Value Information

Land Improvement Accessory Total Previous
Value Value Value Value Value
$ 103,700 ¢0O $0 $ 103,700 $ 103,700

Land Information
Type Description Calculation Method Frontage Depth Acres Photo
RES Res-Woodland Front Feet 3.32 NA

Improvement Information
No improvement information associated with this parcel.

Accessory Information
Description Year Built Dimensions/ Units Value
No accessory information associated with this parcel.

Sale Information
Sale Date Deed Book / Page Plat Book / Page Sale Price Reason Grantor Grantee
01/02/1960 241 311 $0 Unqualified CENTRAL BAPT CHURCH

Permit Information
Permit Date Permit Number Type Description
01-11-1995 23096 33-REMDL COM CHURCH EX ADD VINYL SIDING N/C

t Sales in Neighborho . : os
tt Sales i Previous Parcel Next Parcel Field Definitions ReturntoMainSearchPage Dougherty Home
Recent Sales in Area Previous Parcel Next Parcel Field Definitions Return to Main Search Pa Dougherty Home

The Assessor's Office makes every effort to produce the most accurate information possible. No warranties, expressed or implied,
are provided for the data herein, its use or interpretation. The assesment information is from the last certified taxroll. All data is
subject to change before the next certified taxroll, Website Updated: November 14, 2015

© 2005 by the County of Dougherty, GA | Website design by qpublic.net

Te EXHIBIT ‘
\
N

}_Iue 4

 

IRMITER 001337
http://qpublic7.qoublic.net/ga_display.php?county=ga_dougherty&KEY=0000G%2F 00042%2F 001 1
Case 1:16-cv-00231-LAG Document 88-63 Filed 06/14/19 Page 2 of 4

wav Uti oc Huse’

Ja}Ua) SIAID Aue

 

ney

=
| suja1es

 

| ee

““"N Washingten St

‘
‘
:
t
7

dew |

N Manrae St!

N Madison St

eo

 

LUGS S+Ep vcyy
G ak PPP EM 2, 3/6 | Oc)
aay Apaip3 .
PE 5
i
Se, ie, — abajo
Dy icy ne
&> i
oa
6 ? | 9
{| x
&)
|
yg J qq ee
ROL ? = ed & ahh
=
$ %. —
“dD, 2
4 = % ©
r, |
Fe 7 ° . |
o
SAY MBE) , Rd
aay Lens | ;

 
Case 1:16-cv-00231-LAG Document 88-63 Filed 06/14/19 Page 3 of 4

O1/18/2011 18:41 PAX 240 4B
Loss History

2 7709

a Brotherhood Mutual

(ntueence Company

Loss History; Central Baptist Church

1818 3rd Aw

BRULHERHOUOD BUTUAL/ BRIG

KYUUEs

Page t of 1

This information is current as of January 16, 2017

Albany, GA. 71708 Ph: 226-453-7263

verntteheonn Policy #19 M 317024

Policy incep

 

Staime +
371896
358763
358426
352048
285116

hens: /feemin bhratharka ana

 

iN Dale: 02/07/1999

Ri@ames? = = tne

 

 

f

Description Adjuster
WATER BAMAGE-PLU... Mace x5534
Y & MM. THEFT -... Miser xS647
V &MM. THEFT - .. Clerieal x7904
WIND Miser x4617
MEDICAL Brinne x5832

Guestione? Please contact your agency:

Poliny Cancaiad: O2/27/20n2

Nonpayment of Premium

Tees Paid 86 Statue
2,885.50 ieee
$2.023.82 7%
$2,084.37 Clase?
$6,050.00 Sloaed

$386.32 Closest

IRMITER 001333
Case 1:16-

Lance

Lam still trying to wrap my

-00231-LAG Document 88-63 Filed 06/14/19 Page 4 of 4

ind around the insurance claim # 1252973 we filed with ChurchMutual on the hail

damage to our roof. In reading back through the Roof Damage Evaluation report you had S-E-A do I noticed

that a couple of other repo

were referenced in their report.

On page 2 they mentioned q First and Final Report by Custard Insurance Company dated May 17, 2012 with

a file number of 609-00028

. We don't recall filing a claim with such a company back then. Would you please

be so kind as to provide us q copy of that report.

Additionally, throughout the
are made to “2009 and 201
of those years but we may
vie can see what It is that S
mentioned reports may put
correspondence.

—_____Thank-you-for-your-help. —

Kindest regards,

Lynn Reed

fS-E-A report (3.4, p.7, P.13, p.17, P.19, p.27 and p.31) numerous references

t roof damage assessment reports”. Again, we don't recall filing a claim in either
mistaken. For our own records we would like a copy of those reports so that

E-A is referring to. We feel a littie "in the dark” and a copy of each of the above

bur bad memories to rest. Also could you give me your email address for future

 

Properties Committee Chairman

Lrreed@ bellsouth.net

charlotte@albanycentralbagkist.net

Central Baptist Church of Al

pany, GA

 

IRMITER 001334

z _ --- ee oe ee | ee
